DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 9, 11, 13-14, 18, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (fig. 1 and ¶2-3, hereinafter) in view of Filippi et al. (US 20100064816 A1, hereinafter Filippi) and Bang et al.  (US 6311561 B1, hereinafter Bang).

a header 101 having a fluid-facing side (left side in fig. 1), the fluid-facing side configured to face a test fluid (the fluid-facing side is capable of being used to face a test fluid); 
[AltContent: textbox (Y)] 
[AltContent: arrow][AltContent: ][AltContent: textbox (Fig. 1)]
    PNG
    media_image1.png
    376
    130
    media_image1.png
    Greyscale
[AltContent: textbox (side wall)][AltContent: arrow][AltContent: connector]

a pressure sensor chip 102 having a substantially flat first side (the lower half of the chip 102 in fig. 1 above can be can be considered its substantially flat first side since it is flat and is a first side of the chip 102; a dotted line is added to fig. 1 above to illustrate the two halves of the chip 102) substantially parallel and opposite to a substantially flat second side (upper half of the chip 102 in fig. 1 above), a majority of the first side of the pressure sensor chip 102 disposed on and coupled to the fluid-facing side of the header; 
a diaphragm 103 coupled to the fluid-facing side of the header so that at least a portion of a first side (external side) of the diaphragm is included in the forward structure (being the structure of the pressure sensor assembly as shown in fig. 1) of the fluid-filled pressure sensor assembly and a fluid region 107 is disposed between and in contact with at least a portion of a second side (internal side) of the diaphragm and a majority of the second side of the pressure sensor chip 102; 

a sealing element 105 coupled to the second end of the fill hole, the sealing element for sealing the fluid in the fluid region and the fill hole (¶3), and the fluid region 107 in communication with a second side (inner side) of the sealing element, 
wherein a first pressure applied by the test fluid at the first side (external side) of the diaphragm is transferred by a fluid (oil - ¶3) in the fluid region to the pressure sensor chip 102 for measurement thereof (¶3).
AAPA does not teach wherein the header has a housing-facing side,
the pressure sensor assembly further comprising a housing coupled to the housing-facing side of the header and configured for coupling the fluid-filled pressure sensor assembly to an engine port, the housing including a header-facing surface having: 
a first portion of the header-facing surface in contact with and mated to the header and defining a forward structure of the fluid-filled pressure sensor assembly forward of the housing; and 
a second portion of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
wherein the diaphragm is positioned forward of the housing,

at least a portion of a first side (outer side) of the sealing element disposed in the forward structure of the fluid-filled pressure sensor assembly and configured to Page 2 of 11KULITE208 110967938receive the first pressure applied by the test fluid,
wherein the first pressure applied by the test fluid at the first side of the diaphragm is transferred by the fluid in the fluid region to the second side of the sealing element such that the first pressure is applied to both the first side and the second side of the sealing element.  
Filippi teaches a fluid pressure sensor assembly comprising a header 110 having a housing-facing side (upper side in fig. 1),
the pressure sensor assembly further comprising a housing (comprising at least elements 112, 114, 116 and 118) coupled to the housing-facing side of the header and configured for coupling the fluid-filled pressure sensor assembly to an engine port (the housing is capable of being coupled to an engine port designed for such coupling), the housing including a header-facing surface (a lowermost surface in fig. 1) having: 



[AltContent: arrow][AltContent: rect][AltContent: textbox (FP)][AltContent: arrow][AltContent: rect][AltContent: textbox (Fig. 1)]
    PNG
    media_image2.png
    173
    585
    media_image2.png
    Greyscale

[AltContent: textbox (SP)]

a first portion FP (fig. 1 above) of the header-facing surface in contact with and mated to the header 110 and defining a forward structure (i.e. the part of the pressure sensor assembly below the header facing surface in fig. 1) of the fluid-filled pressure sensor assembly forward of the housing (i.e. below the housing in fig. 1); and 
a second portion SP (fig. 1 above) of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
wherein the diaphragm 144 is positioned forward of the housing (i.e. below the housing in fig. 1; ¶19 and fig. 1 show that the housing contains circuitry to provide communication between the pressure sensor circuit 136 and a control system 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA wherein the header has a housing-facing side, the pressure sensor assembly further comprises a housing and wherein the diaphragm is positioned forward of the housing, and wherein the pressure sensor assembly further has circuitry for communicating with a control system, as 
Regarding the fill hole and sealing element,
Bang teaches a pressure sensor assembly comprising a diaphragm 30 (fig. 3),
a fill hole 32 with a first end (inner end) in communication with a fluid region 28 and a second end (outer end) in communication with an opening in the fluid-facing side of the header 222 (the outer side of the header is capable of being exposed to fluid; it is noted that the second end of the fill hole 32 intersects a plane defined by the diaphragm), 
at least a portion of a first side (outer side) of the sealing element “stopper” (col. 4 line 50) disposed in the forward structure (lower end in fig. 3) of the fluid-filled pressure sensor assembly and configured to Page 2 of 11KULITE208110967938receive the first pressure applied by the test fluid (the first side of the sealing element is capable of being exposed to a pressurized test fluid having the first pressure),
wherein the first pressure applied by the test fluid at the first side of the diaphragm 30 is transferred by the fluid in the fluid region 28 to the second side (inner side) of the sealing element such that the first pressure is applied to both the first side and the second side (outer side) of the sealing element (the pressure sensor assembly is capable of being used such that a pressurized fluid is exposed to both the diaphragm 30 and the second side of the sealing element such that the first pressure is applied to both sides of the sealing element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the 
AAPA as modified teaches wherein the second end of the fill hole is forward of the housing (using Filippi’s fig. 1 for reference, the fill hole of the modified AAPA would be below Filippi’s housing).

As to claim 11, AAPA teaches a fluid-filled pressure sensor assembly made by a process comprising: 
coupling a pressure sensor chip 102 to a header 101, the header having a fluid-facing side (left side in fig. 1), the fluid-facing side configured to face a test fluid (the fluid facing side is capable of being used to face a test fluid), the pressure sensor chip having a substantially flat first side substantially parallel to and opposite a substantially flat second side (see fig. 1 above), a majority of the first side (bottom side in fig. 1 
coupling a diaphragm 103 to the fluid-facing side of the header so that at least a portion of a first side (outer side) of the diaphragm is included in the forward structure (the structure of the pressure sensor assembly shown in fig. 1) and a fluid region 107 is disposed between and in contact with at least a portion of a second side (inner side) of the diaphragm and a majority of the second side of the pressure sensor chip (i.e. the side of the pressure sensor chip facing the diaphragm 103); 
coupling a fill hole (in tube 104) to the fluid region (¶3), the fill hole having a first end (inner end) and a second end (outer end), the first end in communication with the fluid region 107; 
filling the fluid region, via the fill hole, with a fluid (¶3); and Page 4 of 11KULITE208 
110967938sealing the fill hole using a sealing element 105 that is coupled to the second end of the fill hole.  
AAPA does not teach that the header has a housing-facing side,
coupling a housing to the housing-facing side of the header, the housing configured for coupling the fluid-filled pressure sensor assembly to an engine port, the housing including a header-facing surface having: 
a first portion of the header-facing surface in contact with and mated to the header and defining a forward structure of the fluid-filled pressure sensor assembly forward of the housing; and 

the diaphragm being positioned forward of the housing,
the second end of the fill hole being in communication with an opening in the fluid-facing side of the header, the second end being forward of the housing,
the sealing element positioned forward of the housing such that a first side of the sealing element is disposed on the forward structure and configured to receive the first pressure applied by the test fluid, 
wherein the first pressure applied by the test fluid at the first side of the diaphragm is transferred by the fluid in the fluid region to the second side of the sealing element such that the first pressure is applied to both the first side and the second side of the sealing element.
Filippi teaches a fluid pressure sensor assembly comprising a header 110 having a housing-facing side (upper side in fig. 1),
the pressure sensor assembly further comprising a housing (comprising at least elements 112, 114, 116 and 118) coupled to the housing-facing side of the header and configured for coupling the fluid-filled pressure sensor assembly to an engine port (the housing is capable of being coupled to an engine port designed for such coupling), the housing including a header-facing surface (a lowermost surface in fig. 1) having: 
a first portion FP (fig. 1 above) of the header-facing surface in contact with and mated to the header 110 and defining a forward structure (i.e. the part of the pressure 
a second portion SP (fig. 1 above) of the header-facing surface (i) extending from, and substantially parallel to, the first portion of the header-facing surface beyond an outer boundary of the header, and (ii) not in contact with and unmated to the header; 
wherein the diaphragm 144 is positioned forward of the housing (i.e. below the housing in fig. 1; ¶19 and fig. 1 show that the housing contains circuitry to provide communication between the pressure sensor circuit 136 and a control system 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA wherein the header has a housing-facing side, the pressure sensor assembly further comprises a housing and wherein the diaphragm is positioned forward of the housing, and wherein the pressure sensor assembly further has circuitry for communicating with a control system, as taught by Filippi so as to more easily integrate the pressure sensor with a control system.
Regarding the fill hole and sealing element,
Bang teaches a pressure sensor assembly comprising a diaphragm 30 (fig. 3),
a fill hole 32 with a first end (inner end) in communication with a fluid region 28 and a second end (outer end) in communication with an opening in the fluid-facing side of the header 222 (the outer side of the header is capable of being exposed to fluid; it is noted that the second end of the fill hole 32 intersects a plane defined by the diaphragm), 

wherein the first pressure applied by the test fluid at the first side of the diaphragm 30 is transferred by the fluid in the fluid region 28 to the second side (inner side) of the sealing element such that the first pressure is applied to both the first side and the second side (outer side) of the sealing element (the pressure sensor assembly is capable of being used such that a pressurized fluid is exposed to both the diaphragm 30 and the second side of the sealing element such that the first pressure is applied to both sides of the sealing element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the second end of the fill hole is in communication with an opening in the fluid-facing side of the header (wherein the second end of the fill hole intersects a plane defined by the diaphragm), and a first side (outer side) of the sealing element is disposed in the forward structure of the fluid-filled pressure sensor assembly and configured toPage 2 of 11KULITE208 110967938receive the first pressure applied by the test fluid, wherein the pressure sensor assembly is capable of being used such that the first pressure applied by the test fluid at the first side of the diaphragm is transferred by the fluid in the fluid region to the second side of the sealing element such that the first pressure is applied to both the first side and the 
AAPA as modified teaches wherein the second end of the fill hole is forward of the housing (using Filippi’s fig. 1 for reference, the fill hole of the modified AAPA would be below Filippi’s housing), and
the sealing element 105 (AAPA) is positioned forward of the housing (using Filippi’s fig. 1 for reference, the sealing element of the modified AAPA would be below Filippi’s housing).

As to claims 2 and 13, AAPA as modified teaches wherein the fill hole (in tube 104 of AAPA) is disposed in and defined by the header 101 (AAPA).

As to claims 3 and 14, AAPA as modified teaches wherein the fill hole (in tube 104 of AAPA) extends beyond (“beyond” in a direction toward the inside of the header) a surface (i.e. the outer surface) of the header 101 (AAPA).

As to claims 7 and 18, AAPA teaches wherein the diaphragm 103 is welded (¶3) to the header 101.

As to claims 9 and 20, AAPA as modified teaches wherein the housing (of Filippi) is a screw housing (¶18 of Filippi teaches that the housing, comprising at least threaded element 112, is screwed onto header 110).


However, such a difference between the prior art and the claimed invention would have been an obvious change in shape of the sealing element. ¶19 of the instant specification discloses that the sealing element 205 can be shaped such that its first side is coplanar with the diaphragm, but there is no evidence that such a shape would be significant. It has been held that a difference in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular difference of shape was significant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sealing element of AAPA as modified such that the first side is coplanar with the first side of the diaphragm since such a modification would be have a mere change in the shape of the sealing element for the predictable result that the sealing element still successfully seals the fluid region.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Filippi and Bang as applied to claims 1 and 11 above, and further in view of Rozgo (US 8371176 B2).
As to claims 4 and 15, AAPA as modified teaches a sealing element, but does not teach wherein the sealing element is a weld.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified to seal the fill hole by welding a metal ball, as taught by Rozgo since such a modification would be a simple substitution of one sealing method for another for the predictable result that welding a metal ball is a well-known way to seal a fill hole to provide a strong seal.
AAPA as modified teaches wherein the sealing element is a weld (since the weld provides a sealing function).

Claims 5 and 16 are rejected similarly to claims 4 and 15 since the prior art combination relied on in the rejections of claims 4 and 15 reads on claims 5 and 16.
Specifically, AAPA as modified teaches wherein the sealing element (metal ball 40, Rozgo) is welded to the fill hole.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Filippi and Bang as applied to claims 1 and 11 above, and further in view of Rozgo (US 8371176 B2) and Medlar et al. (US 4163395 A, hereinafter Medlar).
As to claims 6 and 17, AAPA as modified teaches a sealing element, but does not teach wherein the sealing element is epoxied to the fill hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified to seal the fill hole by welding a metal ball, as taught by Rozgo since such a modification would be a simple substitution of one sealing method for another for the predictable result that welding a metal ball is a well-known way to seal a fill hole to provide a strong seal.
Medlar teaches (col. 7 lines 5-15; fig. 3) wherein a fluid-tight seal is provided between an element 95 and a fluid hole of a pressure sensor assembly 14 by an epoxy 96 (col. 7 lines 19-55 support that part 14 is a pressure sensor assembly since portion 102 in the pressure sensor assembly 14 is used to measure pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of AAPA as modified such that the sealing function is provided by an epoxy as taught by Medlar for the benefit that the seal can be formed in an environment, such as an environment with highly flammable materials nearby, not suitable for sealing techniques requiring high heat (such as the welding technique in col. 4 lines 50-55 of Rozgo).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.C.P./           Examiner, Art Unit 2853         

/JILL E CULLER/           Primary Examiner, Art Unit 2853